Exhibit 10.1

Total System Services, Inc.

Board of Directors Compensation for Non-Employee Directors

(Effective May 2017)  

 

 

 

 

 

 

Cash Compensation

  

 

 

 

 

 

Annual Board Retainer

  

$


85,000

  

 

 

Annual Committee Member Retainers

  

 

 

 

 

 

Audit Committee

  

$


15,000

  

Compensation Committee

  

$


10,000

  

Technology Committee

  

$


10,000

  

Corporate Governance and Nominating Committee

  

$


7,500

  

 

 

Annual Committee Chair Retainers*

  

 

 

 

Audit Committee

  

$


15,000

  

Compensation Committee

  

$


10,000

  

Technology Committee

  

$


10,000

  

Corporate Governance and Nominating Committee

  

$


7,500

  

 

 

Annual Lead Director Retainer

  

$


22,500

  

 

*

Note: The committee chair receives both an annual committee member retainer and
an annual committee chair retainer.

Equity Compensation

Annual equity award with a fixed value of $135,000, awarded in the form of fully
vested stock options or in the form of fully vested shares or any combination
thereof at the director’s choice.  

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------